Exhibit 10.25

ENERGY PARTNERS, LTD.

2006 LONG TERM STOCK INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

 

NAME  

NUMBER OF RESTRICTED SHARE UNITS

  GRANT DATE [Employee]   [No. Shares]   [Date]

This Agreement confirms the grant to you of [No. Shares] Restricted Share Units
with respect to Common Stock of Energy Partners, Ltd. (the “Company”) under the
Company’s 2006 Long Term Stock Incentive Plan (the “Plan”), a copy of which has
been delivered to you and is made a part hereof, upon the following terms and
conditions and the terms and conditions of the Plan. The terms used in this
Agreement shall have the same meaning as in the Plan, unless the context
requires otherwise, and except that “Restricted Share Units” shall refer only to
the restricted share units granted pursuant to this Agreement.

 

  1. Restricted Share Units - Each Restricted Share Unit shall represent the
right to receive one share of Common Stock of the Company at the end of the
Restricted Period (as hereinafter defined) if and only if you vest in such
Restricted Share Unit pursuant to Section 4 below. The Restricted Period with
respect to each Restricted Share Unit is the period beginning on the grant date
of the Restricted Share Units and ending on the date on which the applicable
Restricted Share Unit becomes payable pursuant to Section 6 below or is
forfeited pursuant to Section 5 below.

 

  2. No Rights as Shareholder - During the Restricted Period, you shall have
none of the rights of a shareholder of the Company with respect to the shares of
Common Stock of the Company represented by the Restricted Share Units.

 

  3. Non-transferable - You may not sell, transfer, assign, pledge, or otherwise
encumber or dispose of any Restricted Share Units nor may you sell, transfer,
assign, pledge, or otherwise encumber or dispose of any of the shares of Company
Common Stock represented by the Restricted Share Units prior to the payment of
such shares to you pursuant to Section 6 below following the vesting of your
Restricted Share Units pursuant to Section 4 below.



--------------------------------------------------------------------------------

  4. Vesting - Your Restricted Share Units shall vest as follows: (i) as to
one-third of the Restricted Share Units on [Date], (ii) as to an additional
one-third of the Restricted Share Units on [Date], and (iii) as to the remaining
one-third of the Restricted Share Units on [Date]; provided, however, that all
of the Restricted Share Units shall become 100% vested upon a Change of Control.

 

  5. Termination of Employment - In the event of your termination of employment
for any reason during the Restricted Period, all Restricted Share Units which
have not vested pursuant to Section 4 above shall be forfeited and the Company
may take any action necessary to effect such forfeiture without any further
notice to you.

 

  6. Payment - If any Restricted Share Units vest pursuant to Section 4 above,
certificate(s) evidencing the shares of Company Common Stock represented by
those Restricted Share Units shall be delivered to you.

 

  7. No Dividend Equivalents - You shall not receive any dividend equivalents in
respect of the Restricted Share Units to reflect any dividends payable on shares
of Company Common Stock during the Restricted Period.

 

  8. Unsecured Creditor Status - This grant of Restricted Share Units
constitutes a mere promise by the Company to pay you the benefits described in
this grant (to the extent vested). You shall have the status of a general
unsecured creditor of the Company with respect to the benefits payable under
this grant.

 

  9. Withholding - The Company, if required, will withhold taxes on any income
realized in connection with the Restricted Share Units or will take a cash
payment from you for the withholding. The Company will permit you to elect
whether to pay cash to cover the withholding or have shares withheld to cover
the withholding.

 

  10. Miscellaneous - This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company; (b) shall be governed by the laws of
the State of Delaware, and any applicable laws of the United States; (c) may not
be amended except in writing; and (d) this grant shall in no way affect your
participation or benefits under any other plan or benefit program maintained or
provided by the Company. In the event of a conflict between this Agreement and
the Plan, the Plan shall govern.

 

  11.

Compliance with Applicable Law - Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered



--------------------------------------------------------------------------------

 

any certificates evidencing shares to be delivered pursuant to this grant,
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificates is in compliance with all applicable laws and
regulations of governmental authority. The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
now in effect or as hereafter amended) or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such law
or regulation.

 

ENERGY PARTNERS, LTD.

By:

 

 

 

Richard A. Bachmann

 

Chairman and Chief Executive Officer

 

Accepted:

 

[Employee]

 

Witness:

 

Date:

 

 